DETAILED ACTION
	This Office action details a first action on the merits for the above referenced application No.  Claims 16-22 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
	This application is a 35 USC 111(a) filing that claims benefit under 35 USC 120 as continuation of US application Nos. 16/584,071, 15/452,179 (US 10/442,767), and 14/329,597 (US 9/617,215), filed on 26 Sep. 2019, 7 Mar. 2017, and 11 Jul. 2014, respectively.  US 14/329,597 clams benefit under 35 USC 119(e) to US provisional application No. 61/845,878 filed on 12 Jul. 2013 and is a continuation in part of international application No. PCT/US2013/041638 and US application No. 13/897,035 filed on17 May 2013 and 17 May 2013, respectively.  PCT/US2013/041638  and US 13/897,035 claims benefit to US provisional application No. 61/648,214 filed on 17 May 2012.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 29 Oct. 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of 3-[18F]fluoromethyl-4-aminopyridine (claims 16, 17, 19, and 22) in the reply filed on 7 May 2022 is acknowledged.


Claim Objections
Claim 19 objected to because of the following informalities:  In claim 19, “the compound 3-[18F]fluoromethyl-4-aminopyridine” should be ---the compound is 3-[18F]fluoromethyl-4-aminopyridine”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any 

The following rejection is based upon art which was found incidental to the search for the elected species. This is not indicative that the entire scope of the claims has been examined; however, the following art is being applied in an effort to promote compact prosecution of the case.

	
Claims 16, 18, and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berger et al. (Arzneim.-Forsch./Drug Res.; published 1989; see IDS filed on 29 Oct. 2020), in view of Miller et al. (US 2006/0142179 A1; published 29 Jun. 2006; see IDS filed on 29 Oct. 2020) and Cai et al. (Eur. J. Org. Chem.; published 2008; see IDS filed on 29 Oct. 2020).

	Berger et al. teach the effects of new 4-aminopyridine derivatives on neuromuscular transmission and on smooth muscle contractility (see title).  Berger et al. teach that 4-aminopyridine is known to be a potent stimulator of neurotransmitter release.  It can potentially affect every synapse in the central and peripheral nervous system and there is no difference in affecting inhibitory or excitatory synapses.  Concentrating the action of 4-AP derivatives on parts of the cholinergic nervous system would eliminate side effects and open new therapeutic pathways in the treatment of diseases with impaired transmission such as Alzheimer’s disease, multiple sclerosis, or peripheral muscle disease (see pg. 762).  Berger et al. disclose 3-fluoro-4-aminopyridine (see pg. 762).  This reads in part on a compound of instant formula (I) 
    PNG
    media_image1.png
    185
    205
    media_image1.png
    Greyscale
 wherein R1=R3=R4=R5=H; R2=X, and X=F.  It was demonstrated that 4-AP derivatives has a similar action as 4-AP itself (see pg. 765).
	Berger et al. do not disclose 3-[18F]fluoro-4-aminopyridine.
	Miller et al. teach 4-aminopyridine and a pharmaceutical composition for treatment of neuronal disorders (see title).  Miller et al. teach demyelinating neuropathies in the CNS and PNS (see [0002]).  Miller et al. teach a radioactive atom as a marker in isotope studies such as PET, radiological studies and the like (see [0029]).  Miller et al. teach pharmaceutically acceptable carriers (see [0034]-[0041]).
	Cai et al. teach chemistry with [18F]fluoride ion (see title).  Cai et al. teach that the incorporation of fluorine-18 into a radiotracer couples the biochemical specificity of the tracer molecule with high sensitivity for radioactivity detection; this enables the imaging and quantification of a biochemical process or of a specific low-density protein.  Cai et al. teach that the inclusion of two deuterium atoms in the fluoromethyl group is claimed to counter the defluorination through the isotope effect (see pg. 2863).  Cai et al. teach aromatic nucleophilic substitution with [18F]fluoride ion (see pg. 2853).  Cai et al. teach that nucleophilic substitution reactions with [18F]fluoride ion have been expanded to heteroarenes, especially pyridines (see pg. 2859).  Cai et al. teach that the most efficient method to introduce fluorine-18 at a 3-pyridinyl position without assistance from an electron-withdrawing group is now through an appropriate diaryliodonium salt (see pg. 2860; scheme 21).  Cai et al. teach formulation in physiological media such as saline (pharmaceutically acceptable carrier; see pg. 2865).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Berger et al. (3-fluoro-4-aminopyridine) by substituting its 19F with 18F as taught by Miller et al. and Cai et al. because it would advantageously enable PET isotope studies and/or advantageously enable PET diagnosis of disorders such as AD, MS, or PMD.

Claims 16, 19, and 22 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berger et al. (Arzneim.-Forsch./Drug Res.; published 1989; see IDS filed on 29 Oct. 2020), in view of Miller et al. (US 2006/0142179 A1; published 29 Jun. 2006; see IDS filed on 29 Oct. 2020) and Suzuki et al. (J. Synth. Org. Chem., Jpn; published 2010; see attached 892).

	Berger et al. teach as discussed above.  In addition, Berger et al. disclose 3-methyl-4-aminopyridine (see table 1).  This reads in part on a compound of instant formula (I) 
    PNG
    media_image1.png
    185
    205
    media_image1.png
    Greyscale
 wherein R1=R3=R4=R5=H; R2=Me..
	Berger et al. do not disclose 3-[18F]fluoromethyl-4-aminopyridine.
	Miller et al. teach as discussed above.
	Suzuki et al. teach Pd0-mediated rapid C-[11C]methylations and C-[18F]fluoromethylations (see title).  Suzuki et al. teach that these rapid reactions provide firm chemical bases for an efficient, general synthesis of short-lived 11C- and 18F-labeled PET molecular probes in order to strongly promote in vivo molecular science (see abstract).  Suzuki et al. teach rapid C-[18F]fluoromethylations (see scheme 4; pg. 1203).  Suzuki et al. teach that C-[11C]methylation is associated with C-[18F]fluoromethylation by similar coupling methodology using [18F]fluoromethyl iodide as available 18F-labeling precursor.  There are many benefits of the success of the 18F-18F]fluoromethylation: (1) capability of a relatively long in vivo study complementary to 11C, (2) feasible delivery of 18F-labeled probes to distant PET centers and clinics, (3) insertion of multi-reactions after labeling, and (4) the use as a prosthetic group in click chemistry for the labeling of peptides, sugars, etc (see pg. 1203). The synthesis method would also be applicable to the incorporation of other carbon isotope units such as CH218F, 13CH3, 14CH3, CD3, and CH219F, allowing the application to accelerator mass spectrometry and MRI.  We intend to further expand the rapid C-[11C]methylations and [18F]fluoromethylations and their applications to construct a library of 11C and 18F-incorporated biosignificant molecules involved in diseases, inflammation, neuropathic pain, and transporter dysfunction as a frontier research to promote in vivo molecular science (see pg. 1204).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of Berger et al. (3-methyl-4-aminopyridine) by substituting its 3-Me- with 3-[18F]FMe- as taught by Miller et al. and Suzuki et al. because it would advantageously enable long in vivo PET isotope studies using a 4-aminopyridine derivative advantageously amenable to rapid C-[18F]fluoromethylation.

Claims 16-19, and 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berger et al. (Arzneim.-Forsch./Drug Res.; published 1989; see IDS filed on 29 Oct. 2020), in view of Miller et al. (US 2006/0142179 A1; published 29 Jun. 2006; see IDS filed on 29 Oct. 2020) and Cai et al. (Eur. J. Org. Chem.; published 2008; see IDS filed on 29 Oct. 2020), in further view of Suzuki et al. (J. Synth. Org. Chem., Jpn; published 2010; see attached 892).

	Berger et al. teach as discussed above.  In addition, Berger et al. disclose 3-methyl-4-aminopyridine (see table 1).  
18F]fluoromethyl-4-aminopyridine.
	Miller et al. teach as discussed above.
	Cai et al. teach as discussed above.
	Suzuki et al. teach as discussed above.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the compound of Berger et al. by further substituting 3-[18F]FMe- with 2-[18F]FCD2- as taught by Cai et al. and Suzuki et al. because it would advantageously enable countering defluoridation by isotope effect.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-19 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,617,215 B2, in view of Berger et al. (Arzneim.-Forsch./Drug Res.; published 1989; see IDS filed on 29 Oct. 2020), Cai et al. (Eur. J. Org. Chem.; published 2008; see IDS filed on 29 Oct. 2020), and Suzuki et al. (J. Synth. Org. Chem., Jpn; published 2010; see attached 892). 

	Claims 1-7 of U.S. Patent No. 9,617,215 B2 claim a compound of formula (I) 
    PNG
    media_image2.png
    105
    107
    media_image2.png
    Greyscale
 wherein at least one of C, N, F, or O is replaced by the isotope 11C, 13N, 18F, or 15O, and a pharmaceutical composition thereof and imaging methods.  
18F]fluoromethyl-4-aminopyridine or 3-[18F]fluoro-4-aminopyridine.
	Berger et al. teach as discussed above.
	Cai et al. teach as discussed above.
	Suzuki et al. teach as discussed above.
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of claims 1-7 of U.S. Patent No. 9,617,215 B2 by forming 3-[18F]fluoromethyl-4-aminopyridine, a deuterated version thereof or 3-[18F]fluoro-4-aminopyridinen as taught by Berger et al., Cai et al, and Suzuki et al. because it would advantageously enable PET isotope studies and/or advantageously enable PET diagnosis of disorders such as AD, MS, or PMD using 18F-labeled 4-AP derivatives of known 4-AP derivatives.

Claims 16-19 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,442,767 B2, in view of Berger et al. (Arzneim.-Forsch./Drug Res.; published 1989; see IDS filed on 29 Oct. 2020), Cai et al. (Eur. J. Org. Chem.; published 2008; see IDS filed on 29 Oct. 2020), and Suzuki et al. (J. Synth. Org. Chem., Jpn; published 2010; see attached 892). 

	Claims 1-17 of U.S. Patent No. 10,442,767 B2 claim a method of imaging comprising administering to a subject [18F]3-fluoro-4-aminopyridine and detecting the [18F]3-fluoro-4-aminopyridine in the subject.
	Claims 1-17 of U.S. Patent No. 10,442,767 B2 do not claim 3-[18F]fluoromethyl-4-aminopyridine or 3-[18F]fluoro-4-aminopyridine
	Berger et al. teach as discussed above.
	Cai et al. teach as discussed above.

	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the compound of claims 1-17 of U.S. Patent No. 10,442,767 B2 by forming 3-[18F]fluoromethyl-4-aminopyridine, a deuterated version thereof or 3-[18F]fluoro-4-aminopyridine as taught by Berger et al., Cai et al, and Suzuki et al. because it would advantageously enable PET isotope studies and/or advantageously enable PET diagnosis of disorders such as AD, MS, or PMD using 18F-labeled 4-AP derivatives of known 4-AP derivatives.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618